Fish, J.
1. When in the trial of an action brought by a constable to recover the purchase-price of personal property which had been officially sold by him the controlling issue was whether the defendant had purchased in his own name and right or as the agent .of another, he alleging that he bought as agent only and that the constable so .knew, the latter, however, contending that the defendant purchased *463on his own account, this court will not disturb a verdict in the plaintiff’s favor, rendered upon conflicting evidence, after its approval by the trial judge.
Submitted February 14,
Decided March 22, 1898.
Complaint. Before Judge Prior. City court of Hall county. February term, 189J.
James M. Towery, for plaintiff in error.
Fletcher M. Johnson, contra.
2. The assignments of error in the motion for a new trial relating to the court’s action in admitting evidence do not clearly and distinctly present to this court any question for adjudication.

Judgment affirmed.


All concurring, except Cobb, J., absent.